UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark one) X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53164 Epoxy Inc. (Formerly Neohydro Technologies Corp.) (Exact name of registrant as specified in its charter) Nevada N/A (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 2518 Anthem Village Drive, Suite 100, Henderson Nevada (Address of principal executive offices) (Zip Code) 702-350-2449 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ (Do not check if a smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The aggregate market value of the Company's common shares of voting stock held by non-affiliates of the Company at April 11, 2014, computed by reference to the last sale of $0.01 per-share price quoted on the OTCQB was $1,653,580. As of April 15, 2014, there were 168,824,706 shares of common stock, par value $0.001 per share, of the registrant outstanding. 2 Explanatory Note This Amendment No. 1 on Form 10-K/A (this “Amendment”) of Epoxy Inc. (formerly Neohydro Technologies Corp.) for the fiscal year ended December 31, 2013 is being filed solely to furnish Exhibit 101 to the Form 10-K in accordance with Rule 405 of Regulation S–T. This Amendment No. 1 to the Form 10-K speaks as of the filing date of the original Form 10-K (the "Filing date"), does not reflect events that may have occurred subsequent to the Filing Date, and does not modify or update in any way disclosures made in the original Form 10-K as filed on April 15, 2014. 3 PART IV Item 15. Exhibits Incorporated by reference Exhibit Exhibit Description Filed herewith Form Exhibit Filing Date Articles of Incorporation S-1 03/18/08 By-laws as currently in effect S-1 03/18/08 Consent of Malone Bailey, LLP of December 31, 2013 financial statements 10-K 23.1 4/15/2014 Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act X Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act X Certification of Principal Executive and Financial Officer, pursuant to Section 906 of the Sarbanes-Oxley Act X Interactive Data Files* X 4 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized in the city ofHenderson, Nevada. EPOXY, INC. (Formerly NeoHydro Technologies Corp.) Registrant Date: May 20, 2015 By: /s/David Gasparine Name: David Gasparine Title: Principal Executive Officer, Principal Financial Officer, President and Director Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/David Gasparine Director, President, CFO (Principal Executive Officer) (Principal Financial Officer) May 20, 2015 name: David Gasparine /s/ Jason Woywod Director May 20, 2015 name: Jason Woywod /s/John Harney Director May 20, 2015 name: John Harney 5
